Citation Nr: 0609761	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  97-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for spondylolysis and 
spondylolisthesis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied service connection for spondylolysis and 
spondylolisthesis.  The veteran moved to New Jersey during 
the pendency of this appeal, and original jurisdiction over 
this matter was thereby transferred to the RO in Newark, New 
Jersey.

In July 2004, the Board denied the claim of service 
connection for spondylolysis and spondylolisthesis.  The 
veteran appealed the Board's July 2004 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
October 2005, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  An Order of the Court dated 
October 25, 2005 granted the motion and vacated the Board's 
decision.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

Reason for remand

The June 2003 joint motion reflects that the counsel for the 
veteran and the Secretary of the VA determined that records 
from the Social Security Administration must be obtained.  
This was the sole basis for the joint motion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

